        Case: 3:20-cv-00361-bbc Document #: 5 Filed: 06/19/20 Page 1 of 4



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -
RAYMOND K. HEDGESPETH, JR.,
                                                             OPINION AND ORDER
                           Plaintiff,
                                                                 20-cv-361-bbc
              v.

DOUG BELLILE AND LISA POULIE,

                            Defendant.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -

       Pro se plaintiff Raymond K. Hedgespeth, Jr. is a patient civilly committed at the Sand

Ridge Secure Treatment Center under Chapter 980 of the Wisconsin Statutes. He has filed

a civil action under 42 U.S.C. § 1983, challenging a notice that he received from Sand Ridge

officials instructing him to leave his outgoing mail open for inspection. He contends that

the requirement to leave his outgoing mail unsealed violates his rights under the First

Amendment, Fourteenth Amendment and Wis. Stat. § 51.61(1)(cm). Because plaintiff is

proceeding without prepayment of the full filing fee, I must screen his complaint under 28

U.S.C. § 1915(e) to determine whether the action is frivolous, malicious, fails to state a

claim on which relief may be granted or seeks monetary relief from a defendant who is

immune from such relief.

       Plaintiff’s complaint is nearly identical to the complaint he filed in a previous case,

Hedgespeth v. Belial, 19-cv-888-bbc, which I dismissed on December 19, 2019, because

plaintiff’s complaint did not state a federal claim upon which relief could be granted. I

stated that neither the First or the Fourteenth Amendments gave plaintiff an unrestricted


                                              1
        Case: 3:20-cv-00361-bbc Document #: 5 Filed: 06/19/20 Page 2 of 4



right to send uninspected mail. Dkt. #6, in 19-cv-888-bbc. Plaintiff filed a motion for

reconsideration and a proposed amended complaint in that case, stating that his

constitutional rights were being violated because the notice he received directing him to leave

his mail unsealed did not provide an express exception for legal mail. I denied plaintiff’s

motion, stating that plaintiff’s allegations were too vague to support a claim and, in any

event, the monitoring and inspection of property and mail of civil detainees was justifiable

on security grounds. Dkt. #12.

       Plaintiff’s complaint in this case repeats the same allegations and legal theories that

he raised in his previous case, except for his allegations that institution staff refused to send

two letters to his lawyer and two letters to a county court because plaintiff had sealed them.

Plaintiff does not describe the subject of the letters.

       Plaintiff’s additional allegations are not sufficient to revive his dismissed claims. For

the reasons I explained in plaintiff’s previous case, he has not stated a claim for violation of

his First or Fourteenth Amendment rights. Although plaintiff has a First Amendment right

to send and receive mail, Rowe v. Shake, 196 F.3d 778, 782 (7th Cir.1999), that right does

not preclude institution officials from examining mail to insure that it does not contain

contraband or other improper materials. Walker v. Hayden, 302 F. App’x 466, 467 (7th

Cir. 2008) (holding that conditions restricting patients’ ability to leave the facility, receive

visitors, have or received unmonitored telephone calls or send or receive property and mail,

and requiring institutional clothing, as well as restraints during transport were justified by

security and safety concerns) (citing Thielman v. Leean, 282 F.3d 478, 483 (7th Cir. 2002)).



                                               2
           Case: 3:20-cv-00361-bbc Document #: 5 Filed: 06/19/20 Page 3 of 4



          Plaintiff’s legal mail is entitled to greater protections because of the potential for

interference with his right of access to the courts. Rowe, 196 F.3d at 782. Thus, when an

institution receives a letter for an inmate or detainee that is marked with an attorney’s name

and a warning that the letter is legal mail, officials potentially violate the inmate’s or

detainee’s rights if they open the letter outside the inmate’s or detainee’s presence.

Kaufman v. McCaughtry, 419 F.3d 678, 685–86 (7th Cir. 2005).

          However, to maintain a claim for denial of access to the courts based on the

improperly opening of, or interference with, privileged legal mail, a plaintiff must allege some

hindrance to his ability to prosecute a meritorious legal claim.              Guajardo-Palma v.

Martinson, 622 F.3d 801, 806 (7th Cir. 2010). See also Kaufman, 419 F.3d at 686 (prisoner

“offered no evidence that his ability to litigate any matter” was affected by opening of mail

from attorneys). In this instance, plaintiff has not alleged that the inspection of his outgoing

mail, legal or otherwise, interfered with his ability to prosecute a meritorious legal claim.

          Plaintiff does not explain the nature of his letters to his attorney or the county court.

He does not even suggest that he would have been prohibited from sending the letters.

Instead, plaintiff’s allegations suggest that the letters would have been sent had plaintiff kept

them unsealed. Therefore, plaintiff has failed to allege that defendants interfered with his

right of access to the courts. Accordingly, plaintiff has failed to state a federal claim for

relief.

          Because this is plaintiff’s third attempt at drafting a complaint that states a claim

based on the same allegations, I will dismiss this case with prejudice.



                                                 3
        Case: 3:20-cv-00361-bbc Document #: 5 Filed: 06/19/20 Page 4 of 4



                                          ORDER

       IT IS ORDERED that plaintiff Raymond K. Hedgespeth, Jr.’s complaint is

DISMISSED WITH PREJUDICE for failure to state a federal claim upon which relief may

be granted. The clerk of court is directed to enter judgment accordingly and close this case.



       Entered this 19th day of June, 2020.

                                          BY THE COURT:

                                          /s/
                                          ________________________
                                          BARBARA B. CRABB
                                          District Judge




                                              4
